 1                                     UNITED STATES DISTRICT COURT

 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    MORREY SELCK,                                    No. 2:19-cv-0341-JAM-EFB PS
 5                        Plaintiff,
 6           v.                                        ORDER
 7    CITY OF SACRAMENTO,
 8                        Defendant.
 9

10          On February 13, 2020, the magistrate judge filed findings and recommendations herein

11   which were served on the parties and which contained notice that any objections to the findings

12   and recommendations were to be filed within fourteen days. No objections were filed.

13          The court has reviewed the applicable legal standards and, good cause appearing,

14   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

15          Accordingly, IT IS ORDERED that:

16          1. The proposed Findings and Recommendations filed February 13, 2020, are

17                ADOPTED;

18          2. Defendant’s motion to dismiss (ECF No. 5) is granted, and plaintiff’s claims are

19                dismissed with leave to amend;

20          3. Plaintiff is granted 30 days from the date of service of this order to file an amended

21                complaint; and

22          4. Plaintiff’s motion for injunctive relief (ECF No. 15) is denied.

23
      DATED: March 24, 2020
24                                                 /s/ John A. Mendez____________             _____
25                                                 UNITED STATES DISTRICT COURT JUDGE
26

27

28
